DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Narai et al-US Patent # 5,834,649 in view of JP-164929( see translation) .  As to claims 1, 6 and 12, Narai et al disclose a vibration sensor including a circuit board (7/17) including a recess (unnumbered in housing 1), a magnet (movable magnet 3) disposed in the recess, and sliding in the recess  where the magnet slides in the recess due to external vibrations and the magnet .
Claims 2, 3, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narai et al in view of JP-164929 as applied to claims 1, 5-7, 11-12 and 16  above, and further in Pfallinger et al – US Pub 2011/0316558.  As to claims 2, 3, 8, 9, 13 and 14, Narai et al and JP-164929 lack a description of the coil as having a protective layer including magnetic materials or a substrate with one or more metal coil disposed on the surface of the substrate.  In a related prior art device, Pfallinger et al disclose a sensor with a magnet 10 and coils 6/7.  Further, it is indicated that usage of a soft magnetic film glued on the side of the sensor coil is used such that the influence of the magnet on the coil greatly increases, see par[23-24].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a coating on the coil since Pfallinger et al disclose that the film will change the permeability and the influence of the magnet on the coil greatly increases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited on PTO-892 includes Choi et al. who discloses a lubricating belt 23 and Harris et al disclose a movable magnet sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861